As filed with the Securities and Exchange Commission on August 30, 2007 Registration Number: 333-118574 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (Post-Effective Amendment No. 2) ADVANCED BATTERY TECHNOLOGIES, INC. (Exact name of Registrant as specified in Charter) Delaware 22-2497491 (State of Incorporation) (I.R.S. Employer I.D. Number) 21 West 39th Street, Suite 2A, New York, NY 10018 (Address of Principal Executive Offices) 2 (Full Title of Plan) SHARON XIAORONG TANG Advanced Battery Technologies, Inc. 121 West 39th Street, Suite 2A New York, NY 10018 (212) 391-2752 (Name, Address and Telephone Number of Agent for Service) Copy to: ROBERT BRANTL, ESQ. 52 Mulligan Lane Irvington, NY 10533 (914) 693-3026 On April 24, 2006 the offering of shares pursuant to this Registration Statement was terminated.All of the shares registered in this Registration Statement were issued. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Advanced Battery Technologies, Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and the State of New York on the 30th day of August, 2007. ADVANCED BATTERY TECHNOLOGIES, INC. By: /s/ Zhiguo Fu Zhiguo Fu, Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below by the following persons in the capacities indicated on August 30, 2007. /s/ Zhiguo Fu Zhiguo Fu, Director, Chief Executive Officer s/ Sharon Xiaorong Tang Sharon Xiaorong Tang Chief Financial and Accounting Officer /s/ Guohua Wan Guohua Wan, Director /s/ Guopeng Gao Guopeng Gao, Director /s/ Hongjun Si Hongjun Si, Director /s/ Liqui Bai Liqui Bai, Director /s/ John McFadden John McFadden, Director Yulin Hao, Director Ning Li, Director Shaoqiu Xia, Director Shiyan Yang, Director Cosimo J. Patti, Director
